DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2020 and 7/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the request” on line 8. There is insufficient antecedent basis for this limitation in the claim. It is unclear if it refers to limitation “a received data-access request” in lines 6-7.
Claim 1 also recites the limitation “performing operations requested by the subset based on an assumption that the first row was most recently modified by performance of the selected write operation” in lines 21-22. Examiner interprets that performing any operation based on an assumption means for just performing that operation because the condition “based on an assumption” is always correct. Therefore, the condition “based on an assumption” is unclear and redundancy.
Claim 10 and 16 are rejected under the same rationale as claim 1.
Claim 2 recites the limitation “the final statement” on line 4. There is insufficient antecedent basis for this limitation in the claim. 
Dependence claims 2-9, 11-15 and 17-20 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on dependency to independence claims 1, 10 and 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims 16-20 are rejected under 35 USC 101 for being "software per se". The current specification discloses “The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing.” ([0046]) Therefore, the claimed invention addresses to "a computer readable storage medium" that can be reasonably interpreted as “transitory medium.” Furthermore, the claimed invention is just a plurality of instructions or programs. Accordingly, the claims become nothing more than sets of software instructions which are "software per se".   
 “Software per se” is non-statutory under 35 USC 101 because it is merely a set instruction without any structural recitations. In addition, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible).


Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101 , set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records, e.g. Devries et al. (US 20070282759) discloses that in the first row, the first column/cell 408 is the transaction identification number "8724387", which appears in the first cell 408 bracketed between the <id> and the <id/> codes. Similarly, the second column/cell 410 in the first row is the date and time of the transaction "2005-08-30T00:00:00", which appears in the second cell 410, bracketed by the codes <date> and <date/>.
The prior art of records, e.g. Mandadi et al. (US 2017/0300552) and Acheson et al. (US 10671639) disclose that clients may submit different write requests to hierarchy storage hosts according to a routing schema which may direct access requests from each client to a different storage host in replica group according to a load balancing scheme. Upon receiving the request, each hierarchy storage host may perform various operations upon a current version of the hierarchical data structure at the storage host, then offer the writes to transaction log storage for commitment to directory structure log including various information such as the affected or accessed data by performing the write request, the write request itself, and a transaction sequence number of other indication identifying the point-in-time of the current version of the hierarchical data structure at the storage host. 
The prior art of records, e.g. Tudor et al. (US 20150277794) discloses that after performing delete operation 516 and determining that transaction 502 is complete (i.e., all memory operations in transaction 502 have been performed), management module 140 writes a transaction commit record corresponding to transaction 502 to log stream 134. In FIG. 5C, state 528 shows the status of log stream 134 after management module 140 writes the transaction commit record corresponding to transaction 502 to log stream 134. In FIG. 5C, log stream 134 includes the transaction commit record corresponding to transaction 502 with unique sequence number 104 and transaction identifier number 699.
However, the prior arts of made record fail to teach that assigning a first transaction serial number (TSN) to a first transaction of a received data- access request, where the first transaction is a contiguous subset of statements of the request, where a statement of the subset requests read-only access of a first row of data of a database, where the first row is stored in a first data page of the database, and where a first leaf page of an index tree of the DBMS points to the first row; and creating a TSN image that identifies all TSNs previously assigned by the DBMS to received transactions that have not yet been committed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162        

August 11, 2022